Order of disposition, Family Court, Bronx County (Nelida Malave-Gonzalez, J.), entered on or about November 15, 2006, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he committed acts which, if committed by an adult, would have constituted the crimes of unlawful imprisonment in the second degree and menacing in the third degree (Penal Law § 120.15), and placed him on probation for a period of 12 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the court’s determinations concerning credibility. The findings as to unlawful imprisonment and menacing were established by evidence that appellant and two friends surrounded the victim, prevented him from leaving, asked him threatening questions and assaulted him (see Matter of Rashaun S., 46 AD3d 412 [2007]; Matter of Kori W., 40 AD3d 479 [2007]).
*437Probation was the least restrictive alternative consistent with the needs of appellant and the community in light of appellant’s behavioral, attendance and academic problems, and the violent nature of the underlying incident (see Matter of Katherine W., 62 NY2d 947 [1984]). Concur—Lippman, RJ., Saxe, Buckley and Acosta, JJ.